Case 1:20-cv-05574-DG-RML Document 19-4 Filed 01/19/21 Page 1 of 2 PagelD #: 167

 
Case 1:20-cv-05574-DG-RML Document 19-4 Filed 01/19/21 Page 2 of 2 PagelD #: 168

On Tue, Jul 16, 2019 at 3:53 PM Yitz Kaminetzky <yitzk@kaminhealth.com> wrote:
’ To whom it may concern,

Per our Operating Agreement #17, any and all controversy i in any way relating to or arising under or resulting from this
‘ agreement shall, in accord with Jewish law be submitted for arbitration to Beis Hora'ah Eitz Chaim in Brooklyn NY under
the leadership of Harav Chaim Kohn. Since this is already agreed to please send us the Arbitration Agreement.

~

- Thank you very much.

Yitz Kaminetzky
CEO

C: 347-558-1801
